
	
		II
		112th CONGRESS
		2d Session
		S. 2805
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain electrical
		  transformers rated at 40VA.
	
	
		1.Certain electrical
			 transformers rated at 40VA
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00120 volt/60 Hz electrical transformers, each with dimensions of
						86 mm by 71 mm by 91 mm, containing a layered and uncut round core with two
						balanced bobbins, the foregoing rated at 40VA (provided for in subheading
						8504.31.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
